robinson; j.
Where there are more applicants for' certificates of convenience and necessity to operate a motor bus line over a particular route between fixed termini than the public convenience and necessity require, and the Public Utilities Commission upon hearing issues a certificate of public convenience and necessity to such number of the applicants as it finds the public convenience and necessity require, and denies a certificate as to the other applicants, this court will not disturb such order, unless it affirmatively appear from the record that the order is unreasonable or unlawful.
Order affirmed.
Marshall, C. J., Jones, Matthias and Allen, JJ., concur. Wanamaker, J., not participating.